DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 9/23/2021 are as follows:
	Claims 15-17 are canceled,
	Claim 22 is amended,
	Claims 1-14 and 18-22 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-14 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Patent Publication No. 2005/0081534, “Suzuki”, previously cited) in view of Taniguchi (U.S. Patent Publication No. 2017/0248262, previously cited).

Regarding Claim 1, Suzuki discloses a radiator (fig 5) comprising: 
a main body (11, 12, 13) configured in an electronic device (fig 1) with respect to electronic components (102, 104, 105, 106) disposed in the electronic device;

	a second connecting member (14c) disposed on a second surface of the main body, the second surface facing in a second direction (see annotated fig 5 below);
wherein the second direction is different from the first direction (see below).

    PNG
    media_image1.png
    389
    584
    media_image1.png
    Greyscale

However, Suzuki does not explicitly disclose a first tap comprising a first end rotatably connected to the first connecting member, and a second end configured to connect to a first tube transporting a cooling liquid, the second end having a second axis; and
a second tap comprising a third end rotatably connected to the second connecting member, and a fourth end configured to connect to a second tube transporting the cooling liquid, the fourth end having a fourth axis, and 

Taniguchi, however, discloses a connection mechanism (fig 4 embodiment) comprising a tap (1’) having first end (see annotated fig 4 below) rotatably connected to a first connecting member (2, see fig 1), and a second end (see annotated fig 4 below) configured to connect to a first tube (¶0028) transporting a fluid, the second end having a second axis (see annotated fig 2 below). Taniguchi teaches that this connection is free from problems of loosening (¶0009) and teaches that having the elbow tap configurations allows for the tube connection to be changed in direction (¶0030), thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Suzuki to provide the connection configuration of Taniguchi in place of the connecting members (14a, 14c) in order to reduce the chance of the connection becoming loose and to allow for the tube to be connected in a variety of directions. 
This would result in a second tap (1’, Taniguchi) comprising a third end rotatably connected to the second connecting member (see annotated fig 4 below, Taniguchi), and a fourth end configured to connect to a second tube transporting the cooling liquid, the fourth end having a fourth axis (see annotated fig 4 below, Taniguchi), and the taps being independently rotatable with respect to the main body (¶0030, Taniguchi), such that the second axis and the fourth axis are capable of not intersecting to prevent the first and second tubes connected to the first tap and the second tap, respectively, from interfering with the electronic components in the electronic device. As a recitation with respect to the manner in which a claimed apparatus is intended to be 


    PNG
    media_image2.png
    795
    858
    media_image2.png
    Greyscale




Regarding Claim 2, the combination of Suzuki and Taniguchi discloses all previous claim limitations (see rejection of claim 7 below). Suzuki, as modified, further discloses at least one pin (5, fig 1, Taniguchi),

the main hole (22, Taniguchi) and the first secondary hole (25, Taniguchi) being formed on two adjacent sides of the at least one of the first connecting member (2, Taniguchi) and second connecting member (2, Taniguchi, fig 1),
a first end (see annotated fig 4 below, Taniguchi) of at least one of the first tap and the second tap being inserted into the main hole and a first end of the at least one pin being inserted into the first secondary hole (see fig 1, Taniguchi), such that the first end of the at least one of the first tap and the second tap is axially retained in the first connecting member (via 3, Taniguchi).

    PNG
    media_image3.png
    795
    858
    media_image3.png
    Greyscale


Regarding Claim 3, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein the first end (see annotated fig 4 

    PNG
    media_image4.png
    652
    473
    media_image4.png
    Greyscale

Regarding Claim 4, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein the main body (11, 12, 13, Suzuki) and the at least one of the first connecting member (2, Taniguchi) and the second connecting member (2Taniguchi) is formed integrally (as they are at least connected, as taught with the connecting members 14a, 14c of Suzuki).

Regarding Claim 5, the combination of Suzuki and Taniguchi discloses all previous claim limitations (see rejection claim 7 below). Suzuki, as modified, further discloses wherein the at least one of the first tap (1’, Taniguchi) and the second tap (1’, Taniguchi) rotates about the axial direction with respect to the main body (11, 12, 13, Suzuki, as they extend outwardly from the main body).

Regarding Claim 6, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein when the first tap (1’, Taniguchi) rotates about the axial direction (axial direction of the first axis) with respect to the main body (11, 12, 13, Suzuki), the at least one pin (5, Taniguchi) prevents the first tap from coming off the first connecting member (2, Taniguchi) along the axial direction (¶0029, Taniguchi).

Regarding Claim 7, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein the first tap (1’, Taniguchi) is retained with respect to the connecting member (2, Taniguchi) in an axial direction (direction of the first axis).

Regarding Claim 8, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein
the at least one pin (5, Taniguchi) is a U-shaped pin (fig 1, Taniguch) comprising the first end of the at least one pin and a second end (see annotated fig 1 below, Taniguchi),

the first end the U-shaped pin being inserted into the first secondary hole and the second end of the U-shaped pin being inserted into the second secondary hole, such that the first end of the first tap is rotatably sandwiched in between the first secondary end and the second secondary end of the U-shaped pin (fig 1, Taniguchi).

    PNG
    media_image5.png
    652
    473
    media_image5.png
    Greyscale


Regarding Claim 9, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein the first tap (1’, Taniguchi) is removably attached to the first connecting member (2, Taniguchi, via removing pin 5).

Regarding Claim 10, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein the first tap (1’, Taniguchi) is axially fixed to the first connecting member (2, Taniguchi).

Regarding Claim 11, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki further discloses wherein the first direction is essentially opposite to the second direction (see annotated fig 5 below).

    PNG
    media_image1.png
    389
    584
    media_image1.png
    Greyscale


Regarding Claim 12, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein the first end of the first tap (1’Taniguchi) has a first axis (see annotated fig 4 below, Taniguchi). 

    PNG
    media_image6.png
    795
    858
    media_image6.png
    Greyscale

Regarding Claim 13, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein the first axis of the first end is not parallel to the second axis of the second end of the first tap (see annotated fig 4 below, Taniguchi). 

    PNG
    media_image7.png
    795
    858
    media_image7.png
    Greyscale


Regarding Claim 14, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein the axis of the first end and the second axis of the second end of the first tap are essential perpendicular (see annotated fig 4 above, Taniguchi). 

Regarding Claim 18, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein the first end of the first tap has a first axis extending in the second direction, and the third end of the second tap has a third axis extending in the first direction (see annotated fig 4 below, Taniguchi).

    PNG
    media_image8.png
    795
    858
    media_image8.png
    Greyscale

Regarding Claim 19, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein the first axis of the first tap is not parallel to the second axis of the first tap, and
the third axis of the second tap is not parallel to the fourth axis of the second tap (see annotated fig 4 above, Taniguchi).

Regarding Claim 20, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein the first direction is opposite to the second direction (see annotated fig 5 below, Suzuki), 
the first axis of the first tap is perpendicular to the second axis of the first tap (see annotated fig 4 below, Taniguchi), and

whereby a plane of rotation of the second axis of the first tap and a plane of rotation of the third axis of the second tap do not intersect (as they placed at the first and second connecting members 14a,c of Suzuki).

    PNG
    media_image1.png
    389
    584
    media_image1.png
    Greyscale


    PNG
    media_image8.png
    795
    858
    media_image8.png
    Greyscale


Regarding Claim 21, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein:
the first connecting member (2, Taniguchi) allows continuous unimpeded liquid flow therethrough when connected to the first tap (1’, Taniguchi) and when disconnected from the first tap (as there is no structure to impede the flow, such as shown in fig 2 of Taniguchi); and
the second connecting member (2, Taniguchi) allows continuous unimpeded liquid flow therethrough when connected to the second tap (1’, Taniguchi) and when disconnected from the second tap (as there is no structure to impede the flow, such as shown in fig 2 of Taniguchi).

Regarding Claim 22, the combination of Suzuki and Taniguchi discloses all previous claim limitations. Suzuki, as modified, further discloses wherein

the second tap (1’, Taniguchi) allows continuous unimpeded liquid flow therethrough when connected to the second connecting member (2, Taniguchi) and when disconnected from the first connecting member (there is no structure to impede the flow, such as shown in fig 2 of Taniguchi) .

Response to Arguments
5.	Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 10-11) that the combination of Suzuki and Taniguchi is clearly based on impermissible use of hindsight since it relies on Applicant’s own teaching as alleged motivation to modify Suzuki with Taniguchi. Nothing in Suzuki or Taniguchi suggests replacing connectors designed specifically for modular implementation such as in Suzuki with angled rotatable connectors of Taniguchi’s Fig. 4 embodiment. The Examiner respectfully disagrees; Taniguchi teaches that his connection configuration is free from problems of loosening and allows the connection to be rotated as desired (see ¶0009 and ¶0030), this would be applicable to Suzuki which is connected to a heat generating system. The modular nature of Suzuki would not inhibit this combination as the connection would only be applied to the ends of the heat exchangers which are connected to the heat generation source. 

Applicant argues (page 11) that providing the angled connectors of Taniguchi in Suzuki would destroy the intended unitary structure of Suzuki and thus would destroy the modular connectivity of Suzuki. The Examiner respectfully disagrees; there is nothing in the teachings of Suzuki or Taniguchi that would suggest providing different connector at the ends of the heat exchanger assembly of Suzuki would destroy the ability of the modules to be connected to one another. These connectors could be used in Suzuki without destroying the function or unitary structure of the modules. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763